Title: To James Madison from an Unidentified Correspondent, 24 April 1809
From: 
To: Madison, James


Sir
April 24th. 1809
Rais’d by the honorable Suffrages of the American people, to the most dignified state amongst mankind, conjecture, is now lost in certainty and it may fairly be pronounced, that you were born for the benefit of the human family. It would be superfluous to attempt to show by any species of argument, that to those who have assisted in raising you to an emenence, to which they believ’d you were fully entitled by your Talents and virtues, every thing, relative to your future life, is no object of anxious solicitude. It would be equally unnecessary to attempt to prove that the highest gratification of their breasts will consist in seeing you fill your exalted Station in such a manner, as to confirm the public opinion, and to find each day of your administration, marked if possible by some act, exhibiting a benevalent, as well as wise attention to the good of mankind. This they desire for your, as well as the glory of their common country. If this is true, it then becomes those Citizens who have pledged themselves to the world for the dignity of your character by a late public general, and solemn expression of their will to inform you when any case occ⟨u⟩rs in which you may find room for the display of those qualities they believe you possess, and which the remoteness of your situation prevents your having a Knowledge of. Such an opportunity, now Sir exists. The children of the celebrated Genl. Mc.Gilvery, in the Creek Nation, are growing up, without a single benefit of civilization. They are known to possess, remarkable intellectual powers. If suffer’d the name of Mc.Gilvery must shortly become lost in the savage state. Of this he often express’d his fear, and abhorence. His friend, an english gentleman has been dead some years. To this friend he sacredly entrusted the care of his property, and the education of his children, whom he loved with all the affections of a tender parent. The last was left as a most sacred charge. Each is now neglected. Is there nothing to be done to the memory of a great, and good man and one who has often been heard to mention your name, with an enlarged sensibility? One of his last requests were “educate my children, and snatch them from the savage state.” Would an attention to this circumstance, not reflect lustre upon our common country, while furnishing a new theme of gratulation to the family of your fame, and those who ardently wish to see everything conspire to establish your future immortality?
Would such an attention to the reliques of a man, high in the estimation of his countrymen not be highly calculated to produce a salutary effect on the minds, even of Savages?
It remains Sir, for your benevolence, and wisdom to decide.
